Citation Nr: 1413050	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-27 025	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE


Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), initially rated as 50 percent disabling prior to January 10, 2011, and rated as 70 percent disabling thereafter.  



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for PTSD and assigned a 30 percent disability rating, effective April 30, 2009.  

In an August 2011 rating decision, the RO increased the Veteran's disability rating for service-connected PTSD to 50 percent, effective April 30, 2009.  In a March 2013 rating decision, the RO increased the disability rating for PTSD to 70 percent, effective January 10, 2011.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is of record.


FINDING OF FACT

In a statement received August 20, 2013, prior to the promulgation of a decision in this appeal, the Veteran's representative indicated that the Veteran wished to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by his or her authorized representative.  Id.  

In the present case, the Veteran's representative submitted documentation in August 2013 indicating that a withdrawal of the issue on appeal was requested.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


